DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the  applicant’s submission received 04/20/2021.                     .
2.	Claim 1 is currently pending and have been examined.
Foreign Priority/Domestic benefit
There is no claim to foreign priority according the application data sheet and filing receipt. 
2.	Domestic benefit has been claim with regards to U.S. Application No. 15/956,713 filed April 18, 2018, which claims priority to and the benefit of the filing date of U.S. Provisional Application Nos.: 62/486,565 filed April 18, 2017, 62/486,573 filed April 18, 2017, and 62/486,578 filed April 18, 2017.
Oath/Declaration
 1.	  The applicant’s oath/declaration filed on 07/29/2021 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement
1. 	There is no IDS provided at this time for consideration.
Drawings
1. 	The applicant’s drawings submitted on 04/20/2021 are acceptable for examination purposes.
Claim objection(s)
1.	It is recommended to place a colon after the word comprising in the first line of claim 1 to demarcate the preamble form the body of the claim.
 Note: With regards to claim 1: When a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.
35 USC § 112 (f) – Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

With regards to claim 1: The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 

“…a quadpexer configured to support carrier aggregation…”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 10/985, 784. Although the claims at issue are not identical, they are not patentably distinct from each other, please see analysis below.
US Patent 10/985, 784
17/235, 009
1. A multiplexing architecture comprising: a quadplexer configured to support carrier aggregation with a common antenna, and including a low-band filter, a mid-band filter, a first high-band filter, and a second high-band filter, each filter having a respective input node, the quadplexer including a common output node associated with the common antenna; 

a low-band power amplifier module including a switch and an output node to allow a transmit operation with a selected one of a plurality of low-band frequency bands, the output node of the low-band power amplifier module coupled to the input node of the low-band filter without a switch; a mid-band power amplifier module including a switch and an output node to allow a transmit operation with a selected one of a plurality of mid-band frequency bands, the output node of the mid-band power amplifier module coupled to the input node of the mid-band filter without a switch; and a high-band power amplifier module including a first switch and a first output node to allow a transmit operation with a first selected one of a plurality of high-band frequency bands, the first output node of the high-band power amplifier module coupled to the input node of the first high-band filter without a switch, the high-band power amplifier module further including a second switch and a second output node to allow a transmit operation with a second selected one of the plurality of high-band frequency bands, the second output node of the high-band power amplifier module coupled to the input node of the second high-band filter without a switch.
1.  A multiplexing architecture comprising a quadplexer configured to support carrier aggregation with a common antenna, and including a low-band filter, a mid-band filter, a first high-band filter, and a second high-band filter, each filter having a respective input node, the quadplexer including a common output node.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srirattana et al. (US 2017/0373368 A1) in view of Takeuchi et al. (US 2018/0019730 A1, support of the pertinent information is accounted for in the foreign application of JP 2016-140916, dated July 15th 2016, a translated  copy of this priority document is included for the applicant consideration).
 	Regarding the primary reference: The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Regarding claim 1, Srirattana  discloses: . A multiplexing architecture (see figure 7, figure 7 illustrates at antenna 124 and 126 the multiplexing of LB HB and MB are implemented for use and transmission of data in a wireless environment ) comprising a quadplexer (Figure 7, label 332 see ¶ 0054 that recites that the quad-plexer = 332) configured to support carrier aggregation (¶ 0036, “carrier aggregation” that is transmit and receive signals in different bands simultaneously) with a common antenna (a common antenna is label 124 with regards to figure 7), and including a low-band filter (¶ 0054, low band, see ¶ 0045 that states the quadplexer can possess frequency multiplexing filter ), a mid-band filter (¶ 0054, mid band, see ¶ 0045 that states the quadplexer can possess frequency multiplexing filter), a first high-band filter (¶ 0054, high band, see ¶ 0045 that states the quadplexer can possess frequency multiplexing filter), and a second high-band filter (¶ 0054, ultra-high band, see ¶ 0045 that states the quadplexer can possess frequency multiplexing filter), each filter having a respective input node (each of the band in  332 (quadplexer) of  figure 7 is couple to input  node, see ¶ 0045 that states the quadplexer can possess frequency multiplexing filter), the quadplexer including a common output node (the common output node is label 124 in figure 7) . [The above quoted paragraphs and figure 7 of Srirattana is the same construct as figure 9  element  “100” in the drawings  of this application]. However the primary reference of Srirattana does not discloses two things, the idea of a  filter must be present at the Quad-plexer and that the actual Quadplexer is associated with carrier aggregation, however in the same field of endeavor Takeuchi discloses in figure 3B and 3C a quadplexer (¶ 0135 and ¶ 0132) that possesses a LB, MB and two HB filters which is described in  ¶ 0133 and ¶ 0136, both circuits are demultiplexing and multiplexing  RF front end circuitry. The element 14 of figure 4 is a quadplexer (¶ 0162, ¶ 0164) and as ¶ 0145 suggests possesses 4 filters two of which are high band, a low band and a middle band at the front end attached to a single antenna and possesses a separate input. ¶ 0003, ¶ 0030 states these filters are associated with carrier aggregation (“CA”), see also ¶ 0162  And ¶ 0172.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Srirattana’s system in view of Takeuchi.  The motivation for making the above modification would have been to implement  front end modules to perform carrier aggregation for simultaneous transmitting and receiving RF signals in a plurality of bands [see ¶ 0003 of Takeuchi].

2.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khlat et al. (US 2017/0288765 A1) in view of Takeuchi (US 2018/0152172 A1, support for the pertinent information is relied on in the foreign application of  JP 2016-229576 dated November 25 2016, a translated copy of this document is included for the applicant consideration).
	Regarding claim 1, Khlat discloses: A multiplexing architecture  (figure 4, front end circuitry label 231 in direct communication with antenna 60 which is used for multiplexing and demultiplexing multiple bands ):
a quadplexer configured to support uplink carrier aggregation with a common antenna, and including a low-band filter, a mid-band filter, a first high-band filter, and a second high-band filter, each filter having a respective input node, the quadplexer including a common output node (¶ 0065 , a quadplexer (231) can be  connected to antenna 60  via common output node 162 which has a low band filter, a mid-band filter, and an other band filter (can be of high band frequency see ¶ 0036) each filter has its own inputs (see figure 4) to perform uplink carrier aggregation as seen in ¶ 0026. Note paragraph ¶ 0065 clearly states that the primary multiplexer circuit 231 can be either a duplexer, triplexer, or quadplexer, if a quadplexer is selected then 4 filters with separate bands and separate inputs would be implemented connected to a single output which is antenna 60 of figure 4); and
however the distinguishing feature missing are two separate high band filters in the quadplexer at the front end circuit, however this deficiency is accounted for in the reference of Takeuchi see ¶ 0135  and ¶ 0139 (¶ 0134, ¶ 0033 and ¶ 0035 for design incentive in view of a quadplexer) which is equivalent to ¶ 0094 and ¶ 0098 of the translated document of JP 2016-229576 . That is a multiplexer 14 in figure 5 possesses two High band filter connected to it  (MHB and HB) along with a MB and LB bands that are all connected to a single antenna and has separate inputs.  Now going back to the primary reference figure 4, ¶ 0165 refer to element 231 if selected  can be a quadplexer, a quadplexer is known to possess four bands or four bands must be present, figure 4 of the primary reference shows a LB and MB however the third option is label as other band (which is of high frequency see ¶ 0036 of the primary reference) , hence incorporating the quadplexer discussed in the secondary reference above into the position of 231 in figure 4 of the primary reference  would result the quabplexer having  a LB a MB and two high band filters instead of the “other band” in figure 4 of the primary reference. Such modification  would have been obvious to a person having ordinary skill in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khlat’s system in view of Takeuchi the motivation would have been to handle a large number of bands in the current technology some of which are in the high frequency range so as to improve attenuation characteristics (¶ 0024  and ¶10 of Takeuchi).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463